DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment / Arguments
The amendment, filed 05/24/2021, has been entered. Claims 1-10 are cancelled. Claims 11-25 are pending. The previous objection to claim 25 is withdrawn due to amendment. The previous objection to the drawings is withdrawn due the amendments to claim 11. The previous 112a rejection of claim 11 is withdrawn due to amendment. The previous 112b rejection of claim 20 is withdrawn due to amendment. Applicant’s arguments regarding claims 11-12 and 15-25 have been fully considered but are unpersuasive. A new grounds of rejection of claims 11-12, 14-17, and 21-25 under 112b is provided. Since the new grounds of rejection for claim 14 is not due to amendment, this action is made non-final.
On page 8 of the response, applicant argues that Akashi fails to teach “the further additional layer extends a same distance as the additional layer in a main extension direction of the additional layer”. In response, the examiner notes that claim 11 recites, in the alternative, “an additional layer is situated essentially in parallel to the layer above the layer, or…the additional layer is situated essentially in parallel to the layer underneath the layer and a further additional layer is formed essentially in parallel to the layer above the layer, wherein the further additional layer extends a same distance as the additional layer in a main extension direction of the additional layer”. Akashi clearly teaches “an additional 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 11-12, 14-17, and 21-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 11: This claim recites “wherein: (i) an additional layer is situated essentially in parallel to the layer above the layer or (ii) the additional layer is situated essentially in parallel to the layer underneath the layer and a further additional layer is formed essentially in parallel to the layer above the layer, wherein the further additional layer extends a same distance as the additional layer in a main extension direction of the additional layer”. Based on the formatting (i.e. indenting) of claim 11, the “wherein” of line 12 of claim 11, and applicant’s arguments, it is unclear if “wherein the further additional layer extends a same distance as the additional layer in a main extension direction of the additional layer” is: 1) exclusive to alternative (ii); or 2) a required limitation of claim 11 regardless of which of alternatives (i) and (ii) is chosen. For the purposes of examination and in light of the specification, claim 11 is interpreted according to “1)” above. The examiner notes that interpretation “2)” above would lead to 112a, 112b, and/or drawings issues.
Regarding claim 12: It is unclear if “a first main extension direction of the additional layer” is the same element as or a different element than “a main extension direction of the additional layer” of claim 11. Further, it is unclear if “a second main extension direction of the additional layer” is the same element as or a different element than “a main extension direction of the additional layer” of claim 11. For the purposes of examination and in light of the specification, “a main extension direction of the additional layer” of claim 11 is interpreted as being the same element as one of: “a first main extension direction of the 
Regarding claim 12: The “and/or” in line 4 in conjunction with the “and/or” in the second to last line of claim 11 renders the claim indefinite. The use of a single “and/or” is usually definite; however, the combination of multiple instances of “and/or” leads to ambiguity in the interpretation of claim 12. As an example, if an independent claim recites A and/or B and a dependent claim recites wherein A is configured to perform X and/or wherein B is configured to perform Y, ambiguity arises since the scope of “or” in the independent claim is incongruent with the scope of “and” in the dependent claim. The examiner notes that the formatting of a claim may influence whether or not multiple instances of “and/or” renders the claim indefinite. As an example, the formatting of claim 13 clearly delineates between the “and/or” pertaining to lines 8-11 and the “and/or” pertaining to lines 13-18.
Regarding claim 14: This claim is indefinite for the same reason as claim 12, i.e. multiple, dependent instances of “and/or” which lead to ambiguity regarding the scope of the claim.
Regarding claim 15: This claim is indefinite for the same reason as claim 12, i.e. multiple, dependent instances of “and/or” which lead to ambiguity regarding the scope of the claim.
Regarding claim 16: This claim is indefinite for the same reason as claim 12, i.e. multiple, dependent instances of “and/or” which lead to ambiguity regarding the scope of the claim.
Regarding claim 17: This claim is indefinite for the same reason as claim 12, i.e. multiple, dependent instances of “and/or” which lead to ambiguity regarding the scope of the claim.
Regarding claim 21: This claim is indefinite for the same reason as claim 12, i.e. multiple, dependent instances of “and/or” which lead to ambiguity regarding the scope of the claim.
Regarding claim 22: This claim is indefinite for the same reason as claim 12, i.e. multiple, dependent instances of “and/or” which lead to ambiguity regarding the scope of the claim.
Regarding claim 23: This claim is indefinite for the same reason as claim 12, i.e. multiple, dependent instances of “and/or” which lead to ambiguity regarding the scope of the claim.
Regarding claim 24: This claim is indefinite for the same reason as claim 12, i.e. multiple, dependent instances of “and/or” which lead to ambiguity regarding the scope of the claim.
Regarding claim 25: This claim is indefinite for the same reason as claim 12, i.e. multiple, dependent instances of “and/or” which lead to ambiguity regarding the scope of the claim. It is noted that claim 25 contains six instance of “and/or” with no formatting to delineate groups of potential alternatives.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 11-12, 15, 17-23, and 25 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Akashi et al. (US 20110232384 A1, prior art of record).Regarding claim 11, as best understood (see 112 rejection above):Akashi teaches (FIG. 2) a rotation rate sensor, comprising:
a substrate (80); 
a drive structure (40 - e.g. [0024], [0080]), which is movable with regard to the substrate; 
a detection structure (FIGS. 2 and 4 - 12, 13, 51, and/or 61); and 
a Coriolis structure (30), wherein the drive structure, the Coriolis structure, and the detection structure are essentially situated in a layer, and wherein: 
(i) an additional layer (upper layer which includes 31) is situated essentially in parallel to the layer above the layer (layer which includes 30 and 40) or 
(ii) the additional layer is situated essentially in parallel to the layer underneath the layer and a further additional layer is formed essentially in parallel to the layer above the layer, wherein the further additional layer extends a same distance as the additional layer in a main extension direction of the additional layer; 
wherein a mechanical connection between the Coriolis structure (30) and the drive structure (40) is established with a first spring component (31), which is configured as a part of the additional layer, and/or wherein a mechanical connection between the detection structure and the substrate is established with a second spring component, which is configured as a part of the additional layer
Regarding claim 12:Akashi teaches all the limitations of claim 11, as mentioned above.Akashi also teaches (FIGS. 2 and 3)
wherein the first spring component (31) has a lesser expansion in an extension direction perpendicular to a main extension plane of the additional layer than in a first main extension direction of the additional layer and in a second main extension direction of the additional layer (the first spring component 31 is longer and wider than it is thick), and/or wherein the second spring component has a lesser expansion in the extension direction perpendicular to the main extension plane of the additional layer than in the first main extension direction of the additional layer and in the second main extension direction of the additional layer
Regarding claim 15:Akashi teaches all the limitations of claim 11, as mentioned above.Akashi also teaches (FIG. 2):
wherein the first spring component (31) and/or the second spring component includes at least one beam (31)
Regarding claim 17:Akashi teaches all the limitations of claim 11, as mentioned above.Akashi also teaches (FIGS. 2 and 3):
wherein the first spring component (31) has a lesser expansion in an extension direction perpendicular to a main extension plane of the additional layer than the Coriolis structure, the detection structure, and/or the drive structure (31 is thinner than the Coriolis structure and drive structure), and/or wherein the second spring component has a lesser expansion in an extension direction perpendicular to a main extension plane of the additional layer than the Coriolis structure, the detection structure, and/or the drive structure
Regarding claim 18:Akashi teaches all the limitations of claim 11, as mentioned above.Akashi also teaches:
wherein the rotation rate sensor is configured to detect a rotation rate in a first main extension direction of the layer and/or a second main extension direction of the layer ([0024])
Regarding claim 19:Akashi teaches all the limitations of claim 11, as mentioned above.Akashi also teaches (FIG. 2):
wherein a detection electrode (82) is situated at least partially above or underneath the detection structure
Regarding claim 20:Akashi teaches (FIG. 2) a method for manufacturing a rotation rate sensor, the method comprising:
providing a substrate (80); 
providing a drive structure (40 - e.g. [0024], [0080]), which is movable with regard to the substrate; 
providing a detection structure (FIGS. 2 and 4 - 12, 13, 51, and/or 61); and 
providing a Coriolis structure (30), wherein the drive structure, the Coriolis structure, and the detection structure are essentially situated in a layer, and wherein an additional layer (upper layer which includes 31) is situated essentially in parallel to the layer above or underneath the layer, wherein a further additional layer (layer between 31 and 30 / 40) extends a same distance as the additional layer in a main extension direction of the additional layer (the additional layer and the further additional layer of Akashi extend a same distance in one or both of the y-direction and the z-direction); 
wherein a mechanical connection between the Coriolis structure (30) and the drive structure (40) is established with a first spring component (31), which is configured as a part of the additional layer, and/or wherein a mechanical connection between the detection structure and the substrate is established with a second spring component, which is configured as a part of the additional layer
Regarding claim 21:Akashi teaches all the limitations of claim 11, as mentioned above.Akashi also teaches
wherein the first spring component (31) and/or the second spring component includes a plurality of beams (there are at least two beams 31 connecting 40 and 30)
Regarding claim 22:Akashi teaches all the limitations of claim 11, as mentioned above.Akashi also teaches (FIG. 2):
wherein the first spring component (31) and/or the second spring component includes a plurality of beams (there are at least two left-side beams 31 connecting the left 40 and left 30), and wherein a further first spring component (right-side beams 31) and/or a further second spring component includes at least one beam (right-side beams 31)
Regarding claim 23:Akashi teaches all the limitations of claim 11, as mentioned above.Akashi also teaches (FIG. 2):
wherein the first spring component and/or the second spring component includes a plurality of beams (there are at least two left-side beams 31 connecting the left 40 and left 30), and wherein a further first spring component and/or a further second spring component includes a plurality of beams (there are at least two right-side beams 31 connecting the right 40 and right 30)
Regarding claim 25:Akashi teaches all the limitations of claim 11, as mentioned above.Akashi also teaches
wherein the first spring component (one or both of the left 31s) has a lesser expansion in an extension direction perpendicular to a main extension plane of the additional layer than the Coriolis structure, the detection structure, and/or the drive structure (31 is thinner than the Coriolis structure 30 or drive structure 40), and/or wherein the second spring component has a lesser expansion in an extension direction perpendicular to a main extension plane of the additional layer than the Coriolis structure, the detection structure, and/or the drive structure, wherein a further first spring component has a lesser expansion in a further extension direction perpendicular to a further main extension plane of the further additional layer than the Coriolis structure, the detection structure, and/or the drive structure, and/or wherein the further second spring component  has a lesser expansion in the further extension direction perpendicular to the further main extension plane of the further additional layer than the Coriolis structure, the detection structure, and/or the drive structure
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 16 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Akashi et al. (US 20110232384 A1, prior art of record) in view of Ishikawa et al. (US Akashi teaches all the limitations of claim 11, as mentioned above.Akashi fails to teach:
wherein the first spring component and/or the second spring component includes a framework structure or a lattice structureIshikawa teaches:
wherein the first spring component and/or the second spring component includes a framework structure or a lattice structure (FIGS. 3B, 4B, 5)
     Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the framework / lattice structure of Ishikawa in the device of Akashi to tune the spring constant and characteristics (Ishikawa - e.g. [0039]).
Regarding claim 24:Akashi teaches all the limitations of claim 11, as mentioned above.Akashi fails to teach (FIG. 2):
wherein the first spring component (one or more of the left two 31s) and/or the second spring component includes a framework structure or a lattice structure, and wherein a further first spring component (one or more of the right two 31s) and/or a further second spring component includes a framework structure or a lattice structureIshikawa teaches
wherein the beam spring component(s) includes a framework structure or a lattice structure (FIGS. 3B, 4B, 5)
     Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the framework / lattice structure of Ishikawa in the device of Akashi to tune the spring constant and characteristics (Ishikawa - e.g. [0039]).

Allowable Subject Matter
Claim 13 is allowed.
The reasons for the allowability of claim 13 were presented in a previous Office action and are incorporated herein by reference.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Herbert Keith Roberts whose telephone number is (571)270-0428.  The examiner can normally be reached on 10a - 6p MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571)272-2375.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HERBERT K ROBERTS/Primary Examiner, Art Unit 2856